Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter
Claims 1-10, 12-18 allowed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21 /are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (WO 2017/082966) in view of Wane (US 2016/0173156) further in view of Heerboth (US 2014/0258397)


Regarding Claim 19, 21

Adrangi (WO 2017/082966) teaches a method of accessing profiles in a tamper resistant device implementing an embedded Universal Integrated Circuit Card, the device comprising a baseband processor access to a telecommunications profile stored in a first security domain (pg. 9 teaches “a tamper resistant microcontroller with embedded processors and memory devices that communicate with an…baseband processor”),  and an application processor access to an application profile stored in a second security domain (pg. 9 teaches “a tamper resistant microcontroller with embedded processors and memory devices that communicate with an…application processor”),

 the method comprising: receiving commands at the first interface or the second interface; enabling accessibility to the application profile when the commands are received at the first interface (pg. 40, ME processor 335 provides mechanism to open a logical channel with a card or profile application in order to send APDU to the profile application;; and enabling accessibility to the telecommunication profile when the commands are received at the second interface (pg. 21 eUICC teaches profiles)(Also See Figure 2);.

Adrangi does not explicitly teach a first physical interface configured to be coupled to a baseband processor, and a second physical interface configured to be coupled to an application processor
wherein the tamper resistant device is configured to enable accessibility to the application profile when corresponding commands are received in signals exchanged at the first interface and to enable accessibility to the telecommunication profile if corresponding commands are received in signals exchanged at the second interface

Wane (US 2016/0173156) teaches a first physical interface configured to be coupled to a baseband processor, and a second physical interface configured to be coupled to an application processor (Paragraph [0076] teaches a first and second interface coupled to the baseband and application processor)
wherein the tamper resistant device is configured to enable accessibility to the application profile when corresponding commands are received in signals exchanged at the first interface and to enable accessibility to the telecommunication profile if corresponding commands are received in signals exchanged at the second interface (Paragraph [0082-0083, 0088] teaches different commands enabling accessibility of profiles) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Adrangi with Wane
The motivation is to allow cellular vendors to help virtualize reprogrammable UIC chips (Paragraph [0002] of Wane)


Adrangi does not explicitly teach wherein the second interface is distinct from the first physical interface,

Heerboth (US 2014/0258397) teaches wherein the second interface is distinct from the first physical interface, (Figure 2, and associated text in particular Paragraph [0065] teaches different distinct physical network interfaces 216, 218, wherein the interfaces are implemented with a “baseband processor” and an “application processor”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second physical interfaces to be distinct and the results would be predictable (i.e. two distinct physical interfaces would be attached to the processors)

Allowable Subject Matter
Claims 20, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439